COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        John Henry Skillern v. The State of Texas

Appellate case number:      01-15-00517-CR & 01-15-0000518-CR

Trial court case number:    1436278 & 1436279

Trial court:                182nd District Court of Harris County

       On December 7, 2015, appellant’s appointed appellate counsel, Kyle B. Johnson,
filed a motion to withdraw with a brief in each of the above-referenced appeals
concluding that each appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87
S. Ct. 1396, 1400 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008).
Appellant, acting pro se, has filed a form motion requesting a copy of the appellate
record for his response and an extension of time to file his response. See Kelly v. State,
436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       We grant the motions and order the trial court clerk, no later than 10 days from
the date of this order, to provide a copy of the records, including the clerk’s record, the
reporter’s record, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the records to the appellant is made. Finally, appellant’s response to
his appointed counsel’s brief shall be filed within 45 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    

Date: December 29, 2015